UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07223 ) Exact name of registrant as specified in charter: Putnam Classic Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2008 Date of reporting period: August 31, 2008 Item 1. Schedule of Investments: Putnam Classic Equity Fund The fund's portfolio 8/31/08 (Unaudited) COMMON STOCKS (93.3%)(a) Shares Value Aerospace and Defense (4.1%) Boeing Co. (The) 39,200 $2,569,952 Lockheed Martin Corp. 114,700 13,355,668 Automotive (0.5%) Harley-Davidson, Inc. (S) 53,800 Banking (8.8%) Bank of America Corp. 238,800 7,436,232 Bank of New York Mellon Corp. (The) 211,800 7,330,398 BB&T Corp. 85,500 2,565,000 SunTrust Banks, Inc. 15,200 636,728 U.S. Bancorp 272,400 8,678,664 Wells Fargo & Co. 262,100 7,933,767 Beverage (0.6%) Coca-Cola Co. (The) (S) 42,800 Biotechnology (0.7%) Amgen, Inc. (NON) 43,500 Chemicals (2.6%) Celanese Corp. Ser. A 20,800 802,048 E.I. du Pont de Nemours & Co. (S) 212,900 9,461,276 Communications Equipment (0.8%) Nokia OYJ ADR (Finland) 129,400 Computers (1.9%) EMC Corp. (NON) 280,100 4,279,928 Hewlett-Packard Co. 64,700 3,035,724 Conglomerates (2.9%) General Electric Co. 333,900 9,382,590 Textron, Inc. 45,300 1,861,830 Consumer Finance (1.2%) American Express Co. 114,800 Consumer Goods (5.1%) Clorox Co. 52,700 3,114,570 Colgate-Palmolive Co. 33,200 2,524,196 Kimberly-Clark Corp. 73,200 4,514,976 Newell Rubbermaid, Inc. (S) 141,600 2,562,960 Procter & Gamble Co. (The) 101,100 7,053,747 Electric Utilities (5.4%) Dominion Resources, Inc. (S) 104,600 4,553,238 Edison International 64,300 2,952,656 Entergy Corp. 50,600 5,231,534 FirstEnergy Corp. 23,000 1,670,720 FPL Group, Inc. (S) 33,600 2,018,016 PG&E Corp. (S) 117,500 4,856,275 Electronics (1.9%) Intel Corp. 250,700 5,733,509 Xilinx, Inc. (S) 60,500 1,571,790 Energy (Oil Field) (0.4%) BJ Services Co. 63,700 Financial (3.3%) Citigroup, Inc. 48,200 915,318 JPMorgan Chase & Co. 316,300 12,174,387 Food (2.5%) General Mills, Inc. 50,000 3,309,000 Kellogg Co. (S) 53,000 2,885,320 Kraft Foods, Inc. Class A 110,100 3,469,251 Forest Products and Packaging (0.7%) Weyerhaeuser Co. (S) 49,600 Health Care Services (0.5%) Aetna, Inc. 46,800 Insurance (5.5%) Allstate Corp. (The) 98,500 4,445,305 American International Group, Inc. 65,600 1,409,744 Berkshire Hathaway, Inc. Class B (NON) 1,196 4,666,792 Chubb Corp. (The) 85,400 4,100,054 MetLife, Inc. 38,800 2,102,960 Prudential Financial, Inc. 65,000 4,791,150 Investment Banking/Brokerage (1.5%) Goldman Sachs Group, Inc. (The) 19,200 3,148,224 Lehman Brothers Holdings, Inc. 27,300 439,257 Merrill Lynch & Co., Inc. 40,000 1,134,000 T. Rowe Price Group, Inc. 18,100 1,074,416 Lodging/Tourism (0.3%) Marriott International, Inc. Class A (S) 35,700 Machinery (0.6%) Deere (John) & Co. 35,300 Media (0.7%) Viacom, Inc. Class B (NON) 93,100 Medical Technology (3.2%) Covidien, Ltd. 103,425 5,592,190 Hospira, Inc. (NON) 49,600 2,001,856 Medtronic, Inc. 89,600 4,892,160 Metals (1.0%) Alcoa, Inc. 115,800 Oil & Gas (13.8%) Chevron Corp. 135,200 11,670,464 ConocoPhillips 136,300 11,246,113 Devon Energy Corp. 50,800 5,184,140 EOG Resources, Inc. 21,700 2,265,914 Exxon Mobil Corp. 187,500 15,001,875 Marathon Oil Corp. 102,000 4,597,140 Total SA ADR (France) 57,600 4,140,288 Pharmaceuticals (7.0%) Abbott Laboratories 85,700 4,921,751 Eli Lilly & Co. 13,900 648,435 Johnson & Johnson 100,800 7,099,344 Merck & Co., Inc. 123,800 4,415,946 Pfizer, Inc. 340,900 6,514,599 Wyeth 89,100 3,856,248 Regional Bells (6.2%) AT&T, Inc. 322,900 10,329,571 Verizon Communications, Inc. 398,500 13,995,320 Retail (4.7%) CVS Caremark Corp. 85,700 3,136,620 Home Depot, Inc. (The) 92,800 2,516,736 JC Penney Co., Inc. (Holding Co.) (S) 43,600 1,699,092 Kroger Co. 139,200 3,844,704 Staples, Inc. 58,000 1,403,600 TJX Cos., Inc. (The) 101,600 3,681,984 Walgreen Co. 60,300 2,196,729 Semiconductor (0.7%) Applied Materials, Inc. (S) 153,600 Software (1.2%) Microsoft Corp. 148,300 4,047,107 Symantec Corp. (NON) 33,400 745,154 Technology Services (0.7%) Accenture, Ltd. Class A (Bermuda) 38,500 1,592,360 Yahoo!, Inc. (NON) (S) 67,700 1,312,026 Tobacco (1.3%) Philip Morris International, Inc. 92,100 Transportation Services (1.0%) United Parcel Service, Inc. Class B 60,700 Total common stocks (cost $359,198,743) SHORT-TERM INVESTMENTS (12.3%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 1.75% to 3.03% and due dates ranging from September 2, 2008 to October 28, 2008 (d) $19,571,349 $19,540,140 Putnam Prime Money Market Fund (e) 28,767,156 28,767,156 Total short-term investments (cost $48,307,296) TOTAL INVESTMENTS Total investments (cost $407,506,039)(b) NOTES (a) Percentages indicated are based on net assets of $391,438,883 . (b) The aggregate identified cost on a tax basis is $415,157,681, resulting in gross unrealized appreciation and depreciation of $20,865,580 and $22,462,905, respectively, or net unrealized depreciation of $1,597,325. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at August 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2008, the value of securities loaned amounted to $18,765,017. The fund received cash collateral of $19,540,140 which is pooled with collateral of other Putnam funds into 78 issues of short-term investments. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $338,956 for the period ended August 31, 2008. During the period ended August 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $132,819,399 and $109,908,085, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008 the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Market conditions Recent events in the financial sector have resulted in an unusually high degree of volatility in the financial markets. The fund's investments in the financial sector, as reflected in the fund's schedule of investments, exposes investors to the negative (or positive) performance resulting from these events. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 394,020,216 $ - Level 2 $ 19,540,140 $ - Level 3 $ - $ - Total $ $ - * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Classic Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008
